DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 7-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (US 2019/0208507 A1 — Provisional application No. 62/644,260, filed on Mar. 16, 2018) in .
Regarding claims 7 and 10-12, Xiong et al. teach a terminal/a radio communication method for a terminal/ a base station/ a system comprising a base station and a terminal comprising: a receiving section that receives a configured scheduling-radio network temporary identifier (CS-RNTD; and a control section that controls monitoring of a downlink control information (DCJ) including cyclic redundancy check (CRC) bits scrambled by the CS-RNTI in a common search space (see par. 0059 and par. 0065 or page 3-5 and 9-10 of 62/644,260: The UE can be further configured to determine, at the UE, from the RRC signal, a selected BWP of the CCs in the cell group for common search space (CSS) monitoring; a CSS can include a Type3-PDCCH common search space for a DCI format with CRC scrambled by INT-RNTI, slot format indication RNTI (SFI-RNTD), transmit power control (TPC) physical uplink shared channel RNTI (TPC-PUSCH-RNTD, TPC physical uplink control channel RNTI (TPC-PUCCH- RNTI), TPC sounding reference signal RNTI (TPC-SRS-RNTD, C-RNTI, configured scheduling RNTI ( CS-RNTD, TC-RNTI, or semi-persistent channel state information RNTI (SP-CSI- RNTD). Xiong et al. (Provisional application No. 62/644,260, filed on Mar. 16, 2018) do not mention receiving a configured scheduling-radio network temporary identifier (CS-RNTI), for downlink semi-persistent scheduling (SPS) and an uplink configured grant, per cell group. Document D1 teaches a terminal device receives information for a cell group including information indicating an RNTI, and monitors a PDCCH in the common search space for one of the cells in the cell group (see abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of document 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective the filling date of claimed invention (AIA ) to modify the above teaching of Zhou et al.  to the method of Xiong et al. in order for the gNB may save the PDCCH transmission for uplink grant.
Regarding claim 8, Xiong et al. also teach wherein the DCI includes a first field indicating a carrier in which a downlink shared channel or an uplink shared channel is scheduled, and wherein the control section controls, based on the DCI, an activation or a deactivation of semi-persistent scheduling in the carrier or a configured grant in the carrier (see fig. 3a and pars. 0039-0044 of US 2019/0208507 A1 or pages 5-9 and fig.2; fig. 3 of Provisional application No. 62/644,260).
Regarding claim 9, Xiong et al. also teach wherein the DCI includes a second field indicating a bandwidth part in which a downlink shared channel or an uplink shared channel is scheduled, and wherein the control section controls, based on the DCI, an activation or a .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Q NGUYEN whose telephone number is (571)272-7844. The examiner can normally be reached Monday-Friday 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Q NGUYEN/Primary Examiner, Art Unit 2643